Citation Nr: 0801415	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  05-21 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected 
paranoid schizophrenia, currently evaluated at 70 percent 
disabling.  


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1979 to 
November 1984.   

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that denied the veteran's claim for 
entitlement to a rating in excess of 50 percent.  After the 
veteran filed a notice of disagreement, the RO issued a 
June 2005 rating decision, in which the veteran's claim was 
granted in part, increasing his rating to 70 percent 
disabling, effective from February 3, 2005.  

Since the RO did not assign the maximum disability rating 
possible, the appeal for a higher evaluation remains before 
the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).  
But, as discussed below, since the veteran has withdrawn his 
appeal, this appeal must be dismissed.  


FINDING OF FACT

In December 2007, before the Board promulgated a decision, 
the veteran submitted to the Board a signed, written request 
to withdraw his appeal.  


CONCLUSION OF LAW

The criteria for withdrawal by the appellant of his 
substantive appeal on the issue of entitlement to an 
increased rating for service-connected paranoid 
schizophrenia, currently evaluated at 70 percent disabling, 
have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran had appointed Mr. Richard A. LaPointe, attorney-
at-law, to represent him before VA.  In December 2007, the 
Board wrote to the veteran advising him that since 
Mr. LaPointe was retiring from the practice of law, VA could 
no longer recognize him as the veteran's representative.  The 
Board provided the veteran with several options as to his 
representation.  In response to that letter, in 
December 2007, the veteran provided written notice to the 
Board that he wishes to withdraw his appeal.  

Under 38 U.S.C.A. § 7105(d)(5), the Board has the authority 
to dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  See also 
38 C.F.R. § 20.202 (the Board may dismiss any appeal which 
fails to allege specific error or fact of law in the 
determination being appealed).  A substantive appeal may be 
withdrawn as to any or all issues at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204(a), (b)(3).  
Such withdrawal may be made by the appellant or by his or her 
authorized representative, and unless done on the record at a 
hearing, it must be in writing.  38 C.F.R. § 20.204(a).  

The December 2007 request to withdraw the veteran's appeal 
was submitted before the Board promulgated a decision.  38 
C.F.R. § 20.204(a), (b)(3).  It is in writing and is signed 
by the veteran.  38 C.F.R. § 20.204(a).  Consequently, there 
remain no allegations of error of fact or law for appellate 
consideration in the appeal of that issue.  38 U.S.C.A. 
§ 7105(d)(5); 38 C.F.R. § 20.202.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed.




ORDER

The substantive appeal on the issue of entitlement to an 
increased rating for service-connected paranoid 
schizophrenia, currently evaluated at 70 percent disabling, 
is dismissed.  



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


